     Case 2:03-cr-00197-RAJ Document 299-9 Filed 03/12/20 Page 1 of 1 PageID# 1028



                                 True Father Figures (t.f.f.)




            PROGRAM MISSION STATEMENT:

             This is a Social & Behavioral Science Program. This Program consists of five phases, each of the
           five-phases are for weaving trust into the fabric of our communities. We have invested time in
            research and stream-lining resources, all in an effort to enhance our participant's presence in
           the community. We at T.F.F. focus on the necessary skills that enhance Status, Networking and
           Goai Achievement.


           60AL(S):

                        ❖ Build Participant's awareness of their influence on others (vice versa);

                        V Develop Participants ability to identify behavior patterns; and

                        V Heighten Participant's sensitivity to self contribution(or the lack-thereof)to a
                           given environment and/or culture.


    Crtacal Thinking and incorporating Scientific Knowledge into theP""
                                                                     Participants dailyonli,es.
                                                                         «n.phasizes            A Troeof
                                                                                          the skUls

                                                o'So-So-Economics and understands the importance in

  CURRICULUM:

  The five phase program

               ^ PHASE I-The Prince
                 PHASE II - Dynamic Communication
                    PHASE III -Perception, Expectation, and Possible Conflict
                    PHASE IV —The Woman
                    phase V-Philanthropic Quest

%Thomas CZajmr*)McCo,


                                                                                    *A(( quotes are original *
                                           Exhibit E-9
